Coulter v. East Stroudsburg University, Not Reported in F.Supp.Zd (2010)

 

2010 WL1816632

KeyCite Yellow Flag - Negative Treatment
Dcclined to Follow by Siiums v, Pcnnsylvania Statc Univci'sity-Alloona,
W.D.Pa., March 20, 2018
2010 WL 1816632
Only the Westlaw citation is currently available.
United States District Court,
M.D. Pennsylvania.

Julie COULTER, Plaintiff,
v.
EAST STROUDSBURG UNIVERSITY
and Robert J. Dillman, Defendants,

Civil Action No. 3110-CV-0877.
|

May 5, 2010.
Attorncys and Law Firms

Scott M. Wilhelm, Winegar, Wilhelm, Glynn &
Roemersma7 P.C., Phillipsburg, NJ, for Plaintiff.

Jessica S. Davis, Office of Attorney General, Harrisburg,
PA, for Defendants.

MEMORAND UM
A. RICHARD CAPUTO, District Judge.

*1 Presently before the Court is Plaintiff Julie
Coulter's Motion for Preliminary Injunction pursuant to
Fed.R.Civ.P, 65(21). (Doc. 18.) For the reasons discussed
below, Plaintiff`s motion will be granted.

BA CKGROUND

ln January 2010, Plaintiff began her spring semester
as a freshman at East Stroudsburg University and
paid ten thousand nine hundred and thirty-two
dollars ($10,932.00) in tuition, room, board, and fees.
(Am.Compl.jl 7.) On March 18, 2010, East Stroudsburg
University Police Officer Matthew Brill went to Plaintiff`s
dormitory room to investigate a report that Plaintiff
possessed illegal controlled substances, where he seized
twelve (12) blue pills that Plaintiff allegedly stated were
ecstasy. (Coulter Aff`., Ex. C.)

A disciplinary hearing was scheduled for April 21, 2010.
(Am.Compl.jl 15.) At the hearing, Plaintif`f`S counsel was
allowed to attend and advise plaintiff, but not otherwise
participate (Schlottman Af`f. at jj 4.) During the hearing
East Stroudsburg University Police Chief`, Robyn Olson,
was the only witness that testified against Plaintif`f; Olson's
testimony was essentially limited to reading the arresting
officer's report. (Doc. 18 at 11 14.) When asked if Plaintif`f`
had any questions for the witness, Plaintif`f` declined to
speak, upon counsel's advice that she exercise her right to
remain silent; likewise, Plaintiff chose not to present any
witnesses on her own behalf. (Coulter Aff`. at 1111 15_16.)
Plaintiff chose to remain silent at the hearing because she
had been advised that the matter was under investigation
by the Monroe County District Attorney. (Coulter Af`f`. at

1114.)

At the conclusion of the hearing, it was recommended that
Plaintiff be immediately suspended from the university
until the end of the spring 2011 semester, be placed on
academic probation until the end of the spring 2012
semester, be subject to a drug and alcohol evaluation
upon return to school, and be ineligible for campus
housing upon return to school. (Am.Compl.jl 17.) On
April 23, 2010, the recommendations were adopted by
the Vice President of Student Aff`airs. (Am.Compl.jl 19.)
Plaintiff filed the instant motion on May 5, 2010, seeking,
inter alia, to enjoin Defendant Robert J. Dillman from
expelling Plaintiff from East Stroudsburg University and
prohibiting Plaintiff from attending scheduled courses
and taking final examinations at East Stroudsburg

University . l

While there was a prior hearing in this matter,
the Plaintiff has since amended her complaint
adding a new defendant and there has been no
hearing on the present motion for a preliminary
injunction. Ordinarily a motion for a preliminary
injunction would first have a hearing, but in certain
circumstances the motion may be resolved solely
“on the papers.” A()u¢lr) v. Mnbl`/ Oi/ Cr)r/)., 862
F42d 890, 894 list Cir.l988). Given the exigency of
the present matter, and given the sufficiency of the
submitted paper evidence, I find that making this
tentative finding without a hearing is appropriate in
this circumstance

DISCUSSION

 

 

 

 

 

`;', ,i;':i!t”i? l':; <Tz;i$;;l:ztil \.!\t:>l ’;5(,)\¢";,:1Zzixz:~>ilt we

 

Coulter v. East Stroudsburg University, Not Reported in F.Supp.2d (2010)

 

2010 WL1816632

In order to be granted a preliminary injunction, the
Plaintiff must show (1) a reasonable likelihood of success
on the merits; (2) that irreparable harm will result if the
Court denies relief; (3) that even greater harm will not
befall Defendant if the Court should grant relief; and
(4) that granting preliminary relief will be in the public
interest. See ]"())'um .l"()r Acadel'nic and lli.s't/'tl,lrl`ona/ Rl'g/its
v. Rum._sj/ie]d, 390 F.3d 219, 228 (3d Cir.2()04).

1. Success on the Merits

Plaintiff is likely to succeed on her claim against Dillman
for violation of procedural due process, pursuant to 42
U.S.C. § 1983. The Fourteenth Amendment protects a
person against government deprivation of life, liberty, or
property without due process of law. “Property interests
are not created by the Constitution, ‘they are created
and their dimensions are defined by existing rules or
understandings that stem from an independent source
such as state law....’ ” C]eve/ana’ Ba’. nfli`duc. v. Loudermi//,
470 U.S. 532. 540, 105 S`Ct. 1487, 84 L.Ed.Zd 494 (1985)
(quoting Bc/i (gf`RegezliI.s' v. R()r/z, 408 U.S. 564, 577, 92 S.Ct.
2701,331...Ed.2d 548 (1972)).

*2 In Ro.s's v. Pc'ml.s'y]v(zrzi(z Smtc' University, 445 F.Supp.
147, 152 (M.D.Pa.1978), this Court held that graduate
students have “a reasonable expectation based on
statements of policy by [the university] and the experience
of former students that if [they] perform[ ] the required
work in a satisfactory manner and pays [their] fees [they]
will receive the degree [they] seek[ ].” However, in Ross, it
was held that the student did not have a property interest
in specific procedures because the official publications of
the university did not contain hearings. [a’. Thus, it is
likely Plaintiff had a property interest in continuing her
education with East Stroudsburg University because she
had a reasonable expectation of being allowed to take her
exams having performed the work required and paying her
tuition.

Having determined Plaintiff likely has a valid property
interest, the Court must determine what process was
due. In the context of academic disciplinary hearings, the
touchstone of due process is notice and opportunity to
be heard. Gos,s‘ v. Lc)pe:, 419 U.S. 565, 578-79, 95 S.Ct.
729, 42 L.Ed.Zd 725 (1975). The opportunity to be heard
must be meaningful Jar[)()ugh v. Att()r/'ley Gc',nera/ ()fthe
Unitea' Smte.s', 483 F.Sd 184. 190 (3d Cir.21)07) (citing
Mu]/unc v. `,<'mrrz/ ]Iant)vr'r B(m/t' & Trusl Cr)., 339 U.S.
306, 314, 70 S,Ct. 652, 94 L.Ed. 865 (1950)). Although

the amount of process due in disciplinary hearings for
students is relatively low, the procedures in place must
meet the minimum requirements of due process. See G<).s's,
419 U.S. at 582 (ten-day suspension requires no delay
between notice and time of hearing); see also F/ai'm v.
illea'ica] C()//eg€ of O/zz'(), 418 1'*`.3d 629 (6th Cir.2005)
(universities need not allow active representation by legal
counsel, cross-examination of witness, or give statement
of reasons for adverse decision). Nonetheless, the hearing
must give the accused the opportunity to respond, explain,
and defend. F/al.`/)), 418 F.Sd at 635.

In determining whether the process given was sufficient,
the court must weigh the private interest affected by
official action, the risk of erroneous deprivation of that
interest through the procedures used, and the probable
value of additional safeguards weighed against the cost
of instituting additional safeguards Mar/ie\i>s v. E]r/rz'clgv,
424 U.S. 319, 334-35. 96 S.Ct. 893, 47 L.Ed.Zd 18 (1976).
Due process is a flexible and fluid concept that will ca11 for
procedural protections based heavily on the context of the
situation at bar. I¢/. at 334.

The crux of Plaintiffs argument is that the University
violated her due process rights when it did not allow
her to have an attorney or some other representative
actively participate in the hearing process, despite the fact
that Plaintiff believed that she might be facing criminal
prosecution stemming from this incident. Plaintiff was
confronted with the choice of either making a statement
or cross-examining the witness at the risk of having those
statements used against her in future criminal proceedings,
or remaining silent and having her academic future
decided on the basis of adverse evidence only, namely the
police report. Plaintiff claims that denying her some sort
of representation such that she would not be required to
speak at the hearing herself robbed her of a meaningful
opportunity to be heard and defend herself.

*3 In Gar.s'ham v. 1"¢3/111.§"1’/va)iia S!tz!c Univer.s'z`t_t‘, 395
F.Supp. 912 (M.D.Pa.1975), the court held that there is
no due process right to counsel in academic disciplinary
hearings. In that case, the plaintiff was going to be
dismissed from medical school for academic dishonesty,
and sought to enjoin the university from requiring him to
attend the disciplinary hearing without counsel. h/. at 919-
204

 

 

 

':~1.<'* *"‘~,. ,
is L},t`,)` it§“ir;"\it;zl:il!’>;t¢zl fm

 

Coulter v. East Stroudsburg University, Not Reported in F.Supp.2d (2010)

 

2010 WL 1816632

This case is distinguishable from Gars/zam,' the fact that
Plaintiff faced the possible criminal sanctions likely tips
the Mathews balancing test in favor of Plaintiff The
private interest affected in this situation is a very serious
one; Plaintiff will not be allowed to finish her semester,
thereby setting her academic progress back by half a
year, and she will have lost the money she spent in
tuition. The risk of erroneous deprivation through the
procedures used is extremely high in this instance. By
denying Plaintiff any type of active representation in this
situation, the University was essentially forcing Plaintiff
to choose between exposing herself to criminal liability
and the serious consequences associated therewith or
protecting herself from possible academic sanctions In
most circumstances, students put in that situation will be
driven to make the same decision. This means that the
students will not be able to defend themselves properly,
present evidence, or cross-examine the witness, leading
to a one-sided hearing that might very likely result in
an erroneous suspension or expulsion. Finally, the value
of additional safeguards is extremely high. If Plaintiff
could have had counsel or some other representative,
Chief Olson could have been cross-examined to disclose
his lack of personal knowledge of the situation. The cost
to defendants is very low, considering that they already
allow counsel to be present during the hearing and guide
students during the course of hearing Allowing counsel
or a representative to ask questions in the circumstances
presented by this case would not likely hamper the
University in any significant manner.

I hold that where a student is simultaneous facing criminal
sanctions and academic discipline, it is probable that the
student must be allowed to have counsel or some other
representative actively participate during the hearing to

. . 7
ensure that due process is satisfied “

2 As this Court has held that there is a probability
of success on the merits of the § 1983 claim against
Dillman, this prong of the preliminary injunction test
is satisfied As such, the Court need not reach the
likelihood of success on the § 1983 claim or breach of
contract claim against Defendant East Stroudsburg
University.

2. Irreparable lnjury
Likewise, Plaintiff is likely to suffer irreparable injury if
she is not allowed to sit for her final exams. Plaintiff has
attended almost an entire semester of classes and was in

good academic standing If she is not allowed to take the
exams, she will have lost all the time and effort expended
in her courses during the Spring 2010 semester, which
she can never get back. This will delay her completion
of her degree and her eventual graduation. Because this
is time and progress that she will not ever be able to
retrieve, Plaintiff faces irreparable injury if the preliminary
injunction is not granted.

3. Greater Harm to Defendant

*4 The injury to the Defendants is very slight when
weighed against that of Plaintiff. While allowing Plaintiff
to sit for her examinations might undermine the
University's disciplinary goals to an extent, this risk is
slight compared to the money, time, and effort that will
be lost by Plaintiff if she is not allowed to take her final
examinations

4. Public Interest
Granting a preliminary injunction in this case will
serve the public interest, Although there are strong
considerations in favor of allowing state universities to
discipline students for possible offenses involving drug
possession on campus, this discipline cannot be meted out
without giving the student an opportunity to meaningfully
defend herself against the charges being brought against
her, as noted above.

CONCL USION

For the reasons stated above, the Court will grant
Plaintiff's Motion for a Preliminary Injunction. An
appropriate Order follows.

ORDER

NOW, this 5th day of May, 2010, at 5:45 P.M., IT
IS HEREBY ORDERED that Plaintiff's Motion for a
Preliminary Injunction is GRANTED. Defendant Robert
J. Dillman, his agents and employees, are ENJOINED
and RESTRAINED from expelling Plaintiff from East
Stroudsburg University and prohibiting Plaintiff from
attending scheduled courses and taking final examinations
for the Spring 2010 semester at East Stroudsburg
University, This being a non-commercial case involving

 

/l:` <\ '.»_ ll 1 ,_, .»,. ~ h kirk jj ,, ,
atf :i::l friedman r~ltl-t;§l~»,iz~>, :\lo ~./l(~~w: re <

W E§‘l“l,~)‘l‘t“?

 

t/,.,…' ;,\
::ii;;‘d§:ftlfl§z-;fl§

\

 

/_

Coulter v. East Stroudsburg University, Not Reported in F,Supp.2d (2010)
2010 WL1816632

 

 

Dillman by delivering same to the Office of the President
of East Stroudsburg University in person by May 6, 2010,
at 5:00 P.M.

a relatively small amount of money, and the balance of
hardships favoring Plaintiff, the requirement, pursuant to
Rulc 65(c) of the Federal Rulcs of Civil Procedurc, that
a security bond be posted is hereby WAIVED. Til')))p/cr
University v. W/zize, 941 F.2d 201, 220 (3d Cir.l991`). IT IS Au Citations

FURTHER ORDERED that counsel for the Plaintiff shall

cause this Order to be served upon Defendant Robert J. NOt Reported in F.Supp_?_d, 2010 WL 1816632

 

End of Document /1 2018 Thomson Reuters. No claim to original l).S, Goverrimonl W<;)rl<i;.

 

   

1515 1131 h MW

